DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-10 and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a method for erasing a magneto-electrophoretic medium including magneto-electrophoretic particles does not teach or fairly suggest applying a non-electric field stimulus to the magneto-electrophoretic medium and simultaneously applying a sub-threshold voltage is to the magneto-electrophoretic medium, thereby causing the magneto-electrophoretic medium to switch from a first state to a second state, wherein the first state and the second state differ by at least 10 L*, wherein L* is reflected luminance of the display, the sub-threshold voltage is greater than zero but insufficient alone to cause the magneto-electrophoretic medium to switch from the first state to the second state within five seconds, and wherein the non-electric field stimulus is magnetic, ultrasound, vibration, or heat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622